Opinion issued June 6, 2013




                                      In The
                              Court of Appeals
                                     For The
                          First District of Texas


                              NO. 01-11-00588-CV


                            MARIA MAY, Appellant

                                        V.

            HYDROCHEM INDUSTRIAL SERVICES, Appellee


                   On Appeal from the 405th District Court
                          Franklin County, Texas
                      Trial Court Cause No. 08CV1074


                       MEMORANDUM OPINION

      Appellant, Maria May, has neither paid the required filing fee for this appeal

nor established indigence for purposes of appellate costs. See TEX. R. APP. P. 5

(“A party who is not excused by statute or these rules from paying costs must

pay—at the time an item is presented for filing—whatever fees are required by
statute or Supreme Court order.”), 20.1 (listing requirements for establishing

indigence); see also TEX. GOV’T CODE ANN. § 51.207 (West Supp. 2012),

§.51.941(a) (West 2005), § 101.041 (West Supp. 2012) (listing fees in court of

appeals); Order Regarding Fees Charged in Civil Cases in the Supreme Court and

the Courts of Appeals and Before the Judicial Panel on Multidistrict Litigation,

Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app.

A § B(1) (listing fees in court of appeals). The filing fee was first due on July 28,

2011. On March 20, 2013, we issued an order directing appellant to pay the filing

fee within 10 days or the appeal would be dismissed. See TEX. R. APP. P. 5

(allowing enforcement of rule); 42.3(c) (allowing involuntary dismissal of case).

On April 12, 2013, we denied appellant’s motion for rehearing on the Court’s order

to pay the filing fee.

      Because appellant still has not paid the filing fee, we dismiss the appeal for

want of prosecution. We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Chief Justice Radack and Justices Higley and Brown.




                                         2